Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00158-CR

                                        Alejandro RODRIGUEZ,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR5834
                              Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice

Delivered and Filed: April 23, 2014

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the trial court’s certification accurately reflects that the

underlying case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
                                                                                   04-13-00158-CR


       Under Rule 25.2(d), this “appeal must be dismissed if a certification that shows the

defendant has a right of appeal has not been made part of the record under these rules.” TEX. R.

APP. P. 25.2(d).

       On March 11, 2014, we notified Appellant that this appeal would be dismissed under Rule

25.2(d) unless an amended trial court certification showing that Appellant has the right of appeal

was made part of the appellate record by April 10, 2014. See TEX. R. APP. P. 25.2(d), 37.1; see

also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d
174, 176 (Tex. App.—San Antonio 2003, no pet.). To date, no response has been filed.

       Absent an amended trial court certification showing that Appellant has the right of appeal,

Rule 25.2(d) requires this court to dismiss this appeal. See Dears, 154 S.W.3d at 613; Daniels,
110 S.W.3d at 176. Accordingly, this appeal is dismissed.


                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-